Title: From Thomas Jefferson to James Johnson, 7 December 1824
From: Jefferson, Thomas
To: Johnson, James

Sir  Monticello Dec. 7. 24.Expecting some Professors engaged in England for the University of Virginia to arrive here, I wrote to the Secretary of the Treasury on the subject of their books,  which I presumed to be exempt from duty. he referred it to the Comptroller who wrote to me that under the circumstances of their case he considered them as within the exemption of the act of Congress of April 1816. and that  if I would inform him of the port or ports at which they would arrive he would give special instrns to the Collector not to require duty on the books. I just now learn that 4. of these gentlemen have sailed in the Competitor for Norfolk, of which I now give notice to the Comptroller who will I presume immediately forward to you the instrns promised. this letter is written apprise you of this and to prevent embarrasment should these gentlemen arrive before you recieve the instrns as they will be strangers I will sollicit of your goodness to advise them how they may get themselves and baggage best transported to Richmond, which doubtless will be by the steamboats, and to say to them on my part that if, on arriving at Richmond they will call on Colo Bernard Peyton of that place, they will recieve advice from him how best to come on, & every other friendly office their situation may require. their names are George Long Thomas H. Key, Charles Bonnycastle and Robley Dunglison.I pray you to accept the assurance of my great respect.Th:J.